DETAILED ACTION
This Action is responsive to the Amendment filed on 12/09/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek (US 2018/0337148).

Regarding claim 1, Baek (see, e.g., FIG. 17) discloses a package structure, comprising:
a die 120 having an active surface e.g., top and a rear surface e.g., bottom opposite to the active surface e.g., top, wherein the die 120 comprises a ground plane 222G within the die 120 (Para 0077, Para 0116);
an encapsulant 130 encapsulating the die 120 (Para 0077); and
a first redistribution structure 200F over the active surface e.g., top of the die 120 and directly contacting the encapsulant 130, wherein the first redistribution structure 200F comprises an antenna pattern 212aA electrically coupled with the ground plane 222G, 212aA is electrically connected to the die 120 (Para 0078, Para 0113, Para 0145).

Regarding claim 2, Baek (see, e.g., FIG. 17) teaches that a plurality of conductive structures 133 surrounding the die 120, wherein the plurality of conductive structures 133 penetrates through the encapsulant 130 (Para 0097).

Regarding claim 3, Baek (see, e.g., FIG. 17) teaches that a second redistribution structure 150, 160 over the rear surface e.g., bottom of the die 120 (Para 0102, Para 0103); and a plurality of conductive terminals 170 over the second redistribution structure 150, 160 (Para 0104).

Allowable Subject Matter
Claims 21-26 are allowed.
Claims 7 and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571)270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        




/Antonio Crite/
Patent Examiner, Au 2817
02/09/2021